Citation Nr: 1234329	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-39 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a mouth/skin disability, claimed as fungus of the mouth.  

4.  Entitlement to service connection for hypertension, claimed as secondary to PTSD. 

5.  Entitlement to service connection for rheumatoid arthritis, claimed as secondary to PTSD.  

6.  Entitlement to service connection for hypothyroidism, claimed as secondary to PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated February 2008 and March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran testified before a Decision Review Officer at a local hearing in May 2009 and he also testified before the undersigned Veterans Law Judge via video conference in August 2012.  Transcripts from both hearings are associated with the claims file.  

The issue of entitlement to an increased rating for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for fungus of the mouth is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence preponderates against a finding that the Veteran served in Korea during active military service and incurred injuries to his left and right legs during such service.  

2.  The Veteran has not provided competent and credible evidence of a stressful event during service upon which a valid diagnosis of PTSD may be rendered.  

3.  The preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD and anxiety disorder, that is due to any disease, injury, or incident during active military service.  

4.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a left leg disability that is due to any disease, injury, or incident during active military service, and arthritis affecting the left leg is not shown to have been manifest within one year of the Veteran's discharge from service.  

5.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hypertension, rheumatoid arthritis, and hypothyroidism that is due to any disease, injury, or incident in active military service, to include any service-connected disability, and hypertension and rheumatoid arthritis are not shown to have been manifest within one year of the Veteran's discharge from service.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD and anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A left leg disability was not incurred in or aggravated by the Veteran's active duty military service and arthritis affecting the left leg may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

3.  Hypertension, rheumatoid arthritis, and hypothyroidism were not incurred in or aggravated by the Veteran's active duty military service and are not secondary to any service-connected disability; nor may hypertension and rheumatoid arthritis be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent to the Veteran in January 2007 and September 2009, prior to the initial unfavorable AOJ decisions in February 2008 and March 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The January 2007 and September 2009 letters also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the National Personnel Records Center (NPRC) has informed VA that, based upon the Veteran's period of service, his service treatment and personnel records are presumed to have been destroyed by an accidental fire at the NPRC in St. Louis, Missouri, in July 1973.  The RO informed the Veteran of this finding and advised that he could submit additional information as a substitute for the missing records, such as buddy statements and other evidence.  See September 2007 letter to the Veteran.  However, the RO was able to obtain some of the Veteran's service treatment and personnel records, which are associated with the claims file.  Nevertheless, with the Veteran's complete service records being unavailable, the Board is sensitive to our heightened obligation to explain our dispositive findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As noted, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  In this regard, the Board notes that the record reflects the Veteran is currently receiving benefits from the Social Security Administration (SSA); however, the record also reflects that the Veteran's SSA benefits are based upon his retirement age and not a particular disability.  See May 2009 DRO hearing transcript, p. 7; December 2008 SSA Data printout.  Therefore, the Board finds that the Veteran's SSA records need not be obtained because they are not relevant to whether the Veteran's claimed disabilities were incurred during or as a result of his military service and, thus, do not raise a reasonable possibility of substantiating his service connection claims.  See 38 U.S.C.A § 5103A (a)(2) (West 2002).  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which contain VA treatment records dated from 2009 to 2012, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

The Board notes that the Veteran was not afforded a VA examination in conjunction with his claimed left leg disability; however, for reasons explained in the decision below, the Board finds that a VA examination and opinion are not needed.  Nevertheless, the Veteran was afforded VA examinations in August 2009, December 2009, and January 2012 in conjunction with his claimed psychiatric disability, and VA obtained medical opinions regarding his secondary service connection claims in December 2009 and February 2010.  There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Acquired Psychiatric Disorder

In October 2006, the Veteran filed a formal claim seeking service connection for PTSD.  The Board finds that the Veteran's claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to PTSD, depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  See VA treatment records dated December 2006 and May 2008; see also January 2012 VA examination report.  As such, the issue on appeal has been recharacterized, as stated on the first page of this decision, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the claim for PTSD, VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

In support of his claim for PTSD, the Veteran has reported being exposed to stressful events while serving in Korea near the demilitarized zone (DMZ).  Throughout the appeal, he has reported that, during his first patrol in Korea in 1955, he was taken out of the depot unit to do replacement guard duty due to the May Day riots.  He stated that he was not given any prior infantry training but was armored while on guard duty and given only three bullets.  The Veteran testified that, while he was only given three bullets, his brother (who previously served in Korea) told him to find extra ammunition, which he did.  The Veteran has asserted that, while patrolling the fence line, he was stabbed in the right leg by a Korean person who was subsequently shot by one of his fellow service members.  However, the Veteran reported that he also received a small part of the bullet in his upper left leg.  See May 2009 and August 2012 hearing transcripts; see also October 2006 statement from the Veteran.  

He has asserted that, when he got up, he was being ambushed by Koreans and was outflanked by them.  He, then, realized that his fellow service members had left him behind but another unit came to rescue him and took him to the command post for treatment.  However, the Veteran stated that, because he was unable to calm down, he was held at the military police jail and told he was going to be court martialed for stealing ammunition and killing Korean military personnel.  The Veteran has reported that the court martial charges were dropped and he was reassigned to the 7th Armored Unit, after which he received psychiatric counseling.  See Id.  

While the Veteran has consistently reported the Korean DMZ incident as his main in-service stressor, he has also reported that, during his service in Korea, he felt like he was in danger, thought he was going to die, and feared for his life.  See January 2009 VA treatment record; August 2009 VA examination report.  The latter stressor raises the application of the amended regulation regarding the "fear of hostile military or terrorist activity."  

However, for reasons discussed below, the Board finds that the Veteran's report of service in Korea and the resulting injuries sustained therein is not considered credible evidence.  

The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency of evidence differs from weight and credibility, and the Board must analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, fascial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after reviewing and weighing the evidence of record, the Board finds that any assertion that the Veteran served in Korea during military service is not credible.  In making this determination, the Board finds probative that, while the Veteran has provided a consistent report of service and resulting injury in Korea, the other evidence of record does not show or suggest that he ever served in Korea.  Instead, the evidence only shows that he served in Japan.  

In this regard, the service treatment and personnel records that are associated with the claims file document treatment, including hospitalizations, the Veteran received near the end of his military service, from July to August 1957.  The service records document the Veteran's military history until that point and consistently report that he had been stationed in Japan for approximately 22 months and had come directly to Japan.  The service treatment records show that the Veteran was initially a tank mechanic but that his military occupational specialty (MOS) was changed to a clerk, which he disliked and led to increasing dissatisfaction and hostility toward the Army.  The service treatment records also show that he received psychiatric treatment at Tokyo Army hospital in July 1957 with a diagnosis of paranoid schizophrenia and was then transferred to Fitzsimons Army Hospital in August 1957.  

While the service records corroborate the Veteran's report of receiving psychiatric treatment in service and a change in his MOS, the service treatment and personnel records do not mention any service in Korea, including any report of injuries incurred in Korea as a result of a stabbing or gunshot wound.  In this regard, the Board notes that one service treatment record notes the Veteran had an injury as a result of a gunshot; however, the record does not provide any details regarding the reported gunshot injury, including where the injury occurred or what part of the Veteran's body was injured.  The Board also finds probative that none of the service treatment or personnel records mention any service in Korea.  

The Board notes that several years have passed since the Veteran's period of military service and that he tried to suppress the memories of service for many years thereafter; however, the Veteran has not provided any buddy statements or other evidence which supports or corroborates his report of service in Korea, including the resulting combat and injuries incurred therein.  The only evidence of record that mentions service in Korea is the Veteran's own statements, which are directly contradicted by the service treatment and personnel records associated with the claims file.  

Therefore, based on the foregoing, the Board finds that records generated contemporaneously with service, which only note 22 months or approximately two years of service in Japan, is more credible and probative than the statements provided by the Veteran in support of his current claim.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As such, the Board finds that the Veteran's report of serving in Korea and incurring injuries to his right and left leg during such service is not credible.  Therefore, there is no credible or probative evidence of record showing that the Veteran served in Korea or incurred injuries to his left or right leg during such service.  

Accordingly, the amended PTSD regulations regarding "fear of hostile military or terrorist activity" are not applicable to this claim and the Board finds the Veteran has not provided competent and credible evidence of an in-service stressor upon which a valid diagnosis of PTSD may be based.  

This finding is supported by the opinion provided by the physician who conducted the January 2012 VA examination who noted that the diagnoses of PTSD in the record were made by examiners who were not aware that there is no evidence supporting the Veteran's claim that he was in Korea when his claimed stressors took place.  The January 2012 VA examiner noted that, while the Veteran otherwise meets the requirements for a diagnosis of PTSD under the DSM-IV, the lack of evidence showing service in Korea prevents him from meeting the diagnostic criteria.  See January 2012 VA examination report.  In this regard, the Board again notes that the Veteran has not provided competent and credible evidence of any other in-service stressor upon which a valid diagnosis of PTSD may be based.  

Therefore, while the evidentiary record contains several diagnoses of PTSD, including those rendered by physicians who conducted VA examinations, the Board finds that the diagnoses of PTSD included in the record are not based upon a corroborated or credible stressor and, therefore, are not sufficient to support the grant of service connection for PTSD.  See VA examination reports dated August 2009 and December 2009; see also VA outpatient treatment records dated from 2001 to 2012.  

Despite the lack of sufficient evidence to support the grant of service connection for PTSD, the Board notes that the Veteran has also been variously diagnosed with depression, not otherwise specified, and anxiety disorder, not otherwise specified.  While the medical evidence containing a diagnosis of depression is competent medical evidence, the Board notes that these diagnoses were rendered during treatment provided at the VA medical center.  See VA examination reports dated from 2001 to 2012.  However, the Veteran was afforded a VA examination in January 2012 which included a comprehensive mental status examination conducted by a clinical psychologist who also reviewed the entire claims file and interviewed the Veteran.  Therefore, the Board finds that the January 2012 VA examination is the most competent, credible, and probative evidence of record regarding the Veteran's current mental health diagnosis.  

In this context, the January 2012 VA examiner determined that the Veteran met the DSM-IV criteria for a diagnosis of anxiety disorder, not otherwise specified, which is manifested by a number of symptoms, including anxiety, suspiciousness, panic attacks, and sleep impairment.  However, the VA examiner stated that it is less likely than not that the Veteran's anxiety disorder was incurred in or caused by the in-service events reported by the Veteran, which the Board notes have been deemed incredible.  The VA examiner also stated that he cannot offer an opinion regarding whether the Veteran's symptoms in service were an early manifestation of his current psychiatric disability without resorting to mere speculation because, once PTSD was ruled out, the Veteran displayed adequate functioning.  In this regard, the examiner also noted that there is no current evidence of paranoid schizophrenia and, thus, no way to definitively link his anxiety disorder to paranoid schizophrenia.  

While the January 2012 VA examiner was unable to resolve the issue of direct service connection without resorting to mere speculation, the Board notes that the opinion provided by the examiner is considered a competent and credible medical conclusion that preponderates against the Veteran's claim.  Indeed, it appears that the examiner's conclusion is based on sufficient facts and data, as he considered the evidence of record, including the Veteran's statements, the evidentiary record, and the clinical evidence.  Therefore, because the January 2012 VA examiner's conclusion is based upon all relevant facts in this case and is supported by a complete rationale, the Board finds that a remand in order to obtain a new opinion is unnecessary, as the medical conclusion provided by the January 2012 VA examiner is considered the most competent, credible, and probative evidence with respect to whether the Veteran's anxiety disorder is related to his military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Therefore, the Board finds the most competent, credible, and probative evidence of record is against the grant of service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder.  In making this determination, the Board has considered the statements the Veteran has made in support of his claim; however, his statements regarding service in Korea have been deemed not credible and he is not, otherwise, shown to be competent to opine on complex medical questions such as etiology of a psychiatric disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, because the most competent, credible, and probative evidence of record preponderates against the grant of service connection for an acquired psychiatric disorder, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert, supra.  

Left Leg Disability

As noted, the Veteran has asserted that service connection is warranted for a left leg disability because his current disability is related to the left thigh injury he incurred during service.  He has testified that the gunshot went through the bone in his upper left thigh near the hip and that he now has problems with pain and locking in his left upper thigh.  See May 2009 and August 2012 hearing transcripts.  

The Veteran's statements regarding his service and resulting injuries in Korea have been deemed not credible and there is no other evidence of record which shows that he incurred a gunshot wound to his left leg during service.  In this regard, the Board notes that an undated service record shows that he reported suffering an injury as a result of a gunshot during service; however, the record does not provide any details regarding the gun shot injury, including whether the injury occurred or where the Veteran was shot.  Therefore, there is no competent or credible evidence of a left leg injury incurred during service.  

In addition the foregoing, there is no lay or medical evidence of record which shows continued complaints or treatment for a left leg injury or disability following service.  In this regard, the Veteran has not provided any statements showing that he has continued to experience left leg symptoms since service; nor has he submitted or identified any medical evidence which would show treatment for a left leg disability since his discharge from service in September 1957 to the present time.  

In fact, the post-service medical evidence of record does not document any complaints, treatment, or findings related to a left leg disability. In this regard, the evidence shows that the Veteran was afforded an x-ray of his bilateral knees, hips, and pelvic area in January 2007, which revealed minimal degenerative changes (arthritis).  However, the Board notes that there is no evidence showing that the Veteran manifested arthritis affecting his left leg during his first post-service year.  Therefore, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that the January 2007 x-rays did not reveal any metallic foreign bodies in the soft tissues or other significant bone abnormality and there is no indication or evidence showing that the degenerative changes are a result of an injury incurred during military service, which is evidence against the Veteran's claim.  

The Board notes the Veteran has not been afforded a VA examination in conjunction with his claim; however, there is no competent evidence of an in-service event or a current diagnosis involving the Veteran's left leg.  Nor is there any indication or evidence showing that the Veteran currently has a left leg disability that may be related to his military service, such as credible lay evidence of continuity of left leg symptomatology following service or medical evidence purporting to establish an etiologic relationship between a current left leg disability and service.  Therefore, a VA examination and opinion are not needed in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran currently has a left leg disability that was incurred in or is otherwise related to his military service.  Because the evidence preponderates against his claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See Gilbert, supra.  

Secondary Service Connection Claims

As noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

In this case, the evidence does not show, nor does the Veteran allege, that his current diagnoses of hypertension, rheumatoid arthritis, or hypothyroidism were incurred in or otherwise related to his military service.  Instead, the Veteran has asserted that his current diagnoses of hypertension, rheumatoid arthritis, or hypothyroidism are related to his PTSD.  In this regard, the Veteran has reported that his physicians have told him that his thyroid problem and arthritis are associated with his PTSD and that he believes his anxiety affects his hypertension.  Due to the similar disposition of the issues, the Board will address them in a common discussion.

Review of the evidence shows the Veteran was diagnosed with hypertension in November 2008 and was shown to have hypothyroidism and rheumatoid arthritis as early as 2001 and 2006, respectively.  See VA outpatient treatment records dated from 2001 to 2012; see also February 2010 VA hypertension examination report.  The evidentiary record does not contain any medical evidence which shows or suggests that the Veteran's hypertension, rheumatoid arthritis, or hypothyroidism is related to his PTSD.  In fact, VA physicians have reviewed the claims file and opined that the Veteran's hypertension, rheumatoid arthritis, or hypothyroidism are not likely related to his PTSD.  See VA examination reports dated December 2009 and February 2010.  

Nevertheless, the Veteran's secondary service connection claims are premised upon establishing entitlement to service connection for PTSD.  In light of the Board's decision herein denying service connection for PTSD, entitlement to service connection for his claimed disabilities, as secondary to PTSD, is not warranted.

As noted, service connection has not been established for PTSD and there is no evidence of record which suggests that the Veteran's claimed disabilities are related to any other disability that was incurred in or aggravated by his active military service.  Therefore, service connection for hypertension, rheumatoid arthritis, or hypothyroidism, claimed as secondary to PTSD, is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Board has considered whether service connection may be granted under the general legal provisions pertaining to direct service connection.  However, the service treatment and personnel records associated with the claims file do not contain any complaints, treatment, or findings related to hypertension, arthritis, or a thyroid problem incurred in service.  In addition, there is no competent medical evidence of record which relates any of the Veteran's claimed disabilities to his military service.  Therefore, service connection for the claimed disabilities is not warranted on a direct basis.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

In addition, the Board finds that presumptive service connection is not warranted for rheumatoid arthritis or hypertension, as neither disability is not shown to have been manifested during the Veteran's first post-service year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension, rheumatoid arthritis, or hypothyroidism, claimed as secondary to PTSD.  Entitlement to service connection for PTSD has not been granted and there is no evidence of record which suggests the claimed disabilities are otherwise due to any disability that was incurred in or aggravated by military service.  Nor may rheumatoid arthritis or hypertension be presumed to have been incurred during the Veteran's active military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder, is denied.  

Entitlement to service connection for a left leg disability is denied.  

Entitlement to service connection for hypertension, rheumatoid arthritis, or hypothyroidism, to include as secondary to PTSD, is denied.  



REMAND

The Veteran is seeking service connection for fungus of the mouth.  In support of his claim, he has asserted that he received treatment for stomatitis or "trench mouth" during service, which went down his throat to his stomach, and resulted in him losing all of his teeth.  He testified that, since service, his lips peel once a month and he constantly has sore throats.  See hearing transcripts dated May 2009 and August 2012.  

The service treatment records show that the Veteran was hospitalized in January 1957 for stomatitis.  While the limited service treatment records included in the record do not contain any details regarding the symptoms by which the Veteran's stomatitis was manifested, an August 1957 record noted that the Veteran had several skin eruptions around his mouth.  However, other service records show that his skin and mouth was normal.  

Despite the foregoing, the Veteran has asserted that he continued to experience blisters and bumps in his mouth, which he treated by himself over the years.  See hearing transcripts dated May 2009 and August 2012.  In this regard, the Veteran is competent to report the symptoms he has experienced since service.  

The post-service treatment records do not contain an actual diagnosis of a skin or mouth disability; however, an October 2006 VA treatment record notes that the Veteran continues to have oral lesions occasionally and that he coats his mouth with chap stick when he has sores in his mouth.  

Based on the foregoing, the Board finds the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current skin or mouth disability.  The Veteran has not, yet, been afforded a VA examination in conjunction with this claim.  However, there is evidence showing treatment for stomatitis during service and the Veteran has provided competent lay evidence of continued mouth symptoms and problems after service.  In addition, there is current evidence showing persistent and recurring symptoms of a mouth disability.  However, there is no medical evidence of record which shows whether the Veteran's recurring mouth lesions represent a chronic disability which is related to the treatment he received for stomatitis during service.  Therefore, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any current mouth or skin disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

All development and adjudication upon remand should reflect consideration of the competency of certain lay evidence.  In particular, the Veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, he is competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  The Board and the agency of original jurisdiction, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current mouth or skin disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

a. Please identify any current mouth or skin disability and related symptoms based on examination of the Veteran and review of all lay and medical evidence.

b. Please state whether it is at least as likely as not (probability of 50 percent or more) that any currently diagnosed disability was incurred in, is a result of, or is otherwise related to the Veteran's military service, including the treatment for stomatitis therein?  

c. A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

2. After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claim based on the entirety of the record.  Such adjudication should reflect consideration of all lay and medical evidence of record.

3. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


